Alice Robie Resnick, J.
We hold that, under R.C. 4582.46, port authority property leased for more than one year does not qualify for exemption from real property taxes.
R.C. 4582.46 states:
“The exercise of the powers granted by sections 4582.22 to 4582.59 of the Revised Code will be for the benefit of the people of the state, for the improvement of their health, safety, convenience, and welfare, and for the enhancement of their residential, agricultural, recreational, economic, commercial, distributional, research, and industrial opportunities and is a public purpose. As the operation and maintenance of port authority facilities will constitute the performance of essential governmental functions, a port authority shall not be required to pay any taxes or assessments upon any port authority facility, upon any property acquired or used by the port authority under sections 4582.22 to 4582.59 of the Revised Code * * * provided, such exemption does not apply to any property belonging to any port authority while a person is a lessee of such property under written lease providing for a tenancy longer than one year. * * * ” (Emphasis added.)
RPA does not argue for exemption under R.C. 4582.46, as it had done before the BTA. RPA’s assertion to this court is that the property is exempt under R.C. 5709.08 and 5709.121. Specifically, RPA contends that pursuant to the language of R.C. 4582.46, any exercise of the statutory powers set forth in R.C. 4582.22 to 4582.59 is, by definition, for a public purpose. In support, RPA cites the following language in R.C. 4582.46: “The exercise of the *631powers granted by sections 4582.22 to 4582.59 of the Revised Code will be for the benefit of the people of the state, * * * and is a public purpose. * * * ” Consequently, RPA maintains that any activity it undertakes pursuant to R.C. Chapter 4582 satisfies the conditions set forth in R.C. 5709.08 and 5709.121.
To the contrary, the commissioner and the school board contend that this interpretation of R.C. 5709.08 and 5709.121 would effectively negate the limitation contained in R.C. 4582.46 that property subject to a lease in excess of one year is not entitled to a tax exemption. We agree with appellees.
In Toledo Business & Professional Women’s Retirement Living, Inc. v. Bd. of Tax Appeals (1971), 27 Ohio St.2d 255, 56 O.O.2d 153, 272 N.E.2d 359, we restricted a statutory tax exemption to property to which the statute specifically applies. At paragraph one of the syllabus, we stated that “[t]he General Assembly has exclusive power to choose the subjects, and to establish the criteria, for exemption from taxation. After the General Assembly has marked a specific use of property for exemption and has established the criteria therefor, the function of the judicial branch is limited to interpreting and applying those criteria.”
In Toledo Retirement, the taxpayer owned and operated “low-rent retirement living apartments with attendant facilities for aged occupants.” Id. at 256, 56 O.O.2d at 153, 272 N.E.2d at 360. The taxpayer sought a property tax exemption pursuant to case law applying a general statutory exemption for property operated exclusively for charitable purposes to homes for the aged operated by nonprofit corporations. This court upheld the denial of the tax exemption, holding that the intervening enactment of an exemption specifically for homes for the aged limited the judiciary to applying those statutory criteria. Since that taxpayer did not qualify for exemption under the newly enacted statutory criteria, the exemption was unavailable. Nor could the taxpayer qualify for exemption under the charitable use statute, since its general language could no longer be construed as applying to property for which specific criteria had been established. Hence, we essentially held in Toledo Retirement that a property, to be exempt, must qualify under the criteria of the statute specifically applicable to that property. See, also, Summit United Methodist Church v. Kinney (1982), 2 Ohio St.3d 72, 2 OBR 628, 442 N.E.2d 1298 (primarily religious institution could not qualify for exemption under statute exempting property belonging to “charitable” institution).
We interpret R.C. 4582.46 to provide the exclusive exemption for property owned by a port authority. On one hand, R.C. Chapter 4582 grants extensive powers to port authorities to develop their property. Yet, R.C. 4582.46 clearly denies the tax exemption for properties owned by port authorities which are *632leased for more than one year. If a port authority could exempt its property under a statute other than R.C. 4582.46, the one-year limitation contained therein would have no effect. We decline to render meaningless such a clear legislative restriction concerning tax-exempt property. In summary, R.C. 4582.46 selects port authority property for exemption and establishes the criteria under which exemption may be granted. One of these criteria is that a port authority may not lease its property for more than one year and still claim an exemption. RPA has leased the property for more than one year, and consequently the leased property is no longer exempt from taxation.
Accordingly, while we disagree with the BTA’s application of R.C. 5709.08 and 5709.121, we affirm the BTA’s decision because R.C. 4582.46 provides the exclusive exemption for property owned by a port authority. Since RPA’s lease with D/T is for more than one year and hence does not satisfy R.C. 4582.46, the BTA’s denial of a tax exemption was reasonable and lawful, and we affirm the BTA’s order in its entirety.

Decision affirmed.

Moyer, C.J., Sweeney, Douglas and H. Brown, JJ., concur.
Holmes and Wright, JJ., dissent.